         CASE 0:20-cv-02189-WMW-LIB Doc. 30 Filed 10/20/20 Page 1 of 1



                                                                                            Teresa J. Nelson
                                                                                              Legal Director
                                                                                       tnelson@aclu-mn.org
                                                                                       Office: 651.529.1692
                                          October 20, 2020
Via CM-ECF

The Honorable Wilhelmina M. Wright
United States District Court for the District of Minnesota
334 Federal Building
316 N. Robert Street
Saint Paul, Minnesota 55101

Re:          Berry et al. v. Hennepin County et al.
             Court File No. 0:20-cv-02189-WMW-KMM

Dear Judge Wright:

       Plaintiffs write to memorialize their request for additional time for oral argument during
the October 22, 2020 hearing on Plaintiffs’ Motion for Temporary Restraining Order (TRO).
ECF Doc. No. 4. Per the Court’s Practice Pointers, it is counsel’s understanding that each side is
generally permitted fifteen minutes, with the moving party permitted an additional five minutes
for rebuttal. Plaintiffs respectfully request that each side be permitted thirty minutes (30) for
oral argument, with Plaintiffs allotted an additional ten minutes (10) for rebuttal.

       Plaintiffs believe additional time will aid the Court in its resolution of the issue before it:
whether to issue a TRO. First, fundamental constitutional issues are at stake in the litigation,
and, at base, the Court’s decision on the TRO will determine whether Plaintiffs still have a place
to live by the end of the week. Second, the number of claims in this suit, and the even greater
number of factors Plaintiffs must address to meet their burden under the Dataphase standard for
injunctive relief, supports providing the parties with additional time. Given the gravity of the
situation, additional time to fully address the issues and any questions the Court may have, is
appropriate. Third, the number of plaintiffs and defendants here supports providing the parties
with additional argument time. The individual plaintiffs, for example, suffered materially
different injuries than the organizational plaintiff, ZACAH; additional time would allow
Plaintiffs’ counsel to clarify for the Court the different parties represented in the litigation and
their various interests, without taking away time from the substance of the argument. Fourth, as
the hearing will be conducted telephonically, additional time will allow for a clearer record as
counsel will be less likely to rush through their arguments.
                                                                        Sincerely,

                                                                       /s/ Teresa J. Nelson

                                                                       Teresa J. Nelson
cc: All counsel of record via CM-ECF

                             American Civil Liberties Union of Minnesota
                      P.O. Box 14720, Minneapolis, MN 55414 • T/651.645.4097
                                         www.aclu-mn.org
